DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/898,363 and response filed on 28 February 2022.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012): is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b).  (See FP 14.26.08) Resubmit TD, fee is required.
(Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA.  If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA.  A representative of the assignee, who is not of record, cannot sight the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said target", “the munitions”, “the firing time”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations “said target”, “the munition”, “the human transported weapon” (munition and weapon are listed in the preamble of the claim and is not positively recited structure), “the firing time”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 11-15, 18, 21-23, 25-29, 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0137219 to Bockmon et al (Bockmon).
Regarding Claim 1, Bockmon discloses a human transported weapon system comprised of a human transported weapon, the system comprising:
a targeting subsystem having a field of view in a target area, identifying at least one said target in the field of view as a selected target (at least paragraphs 40-43, 49-50);
a sensing subsystem, sensing and tracking location of the selected target through environment in the target area (at least paragraphs 29, 33, 35, 38, 49-50);
wherein potential said selected targets are comprised of a human target and a non-human target and means for identifying a target type for the selected target as one of said non-human target and said human target (at least paragraph 40); means for not allowing selection of the non-human target as the selected target (paragraphs 41-42);
trigger activation logic initiating firing of the munitions at a firing time (at least paragraphs 47-50);
a decision subsystem, determining where the selected target is located at the firing time, responsive to the sensing subsystem (at least paragraphs 49-50); and,
an aim adjustment controller, adjusting aim of the munition from the human transported weapon, so that the munition will hit the selected target when fired at the firing time, responsive to the decision subsystem (at least paragraphs 49-50).
Regarding Claim 4, see Bockmon at least paragraph 30 indicating any type of gun may be used, inherently possessing a barrel).
Regarding Claim 7, see Bockmon at least paragraphs 40-43, 47, and 59.
Regarding Claim 8, see Bockmon paragraphs 26, 55-56, 58-59, 65, 72.
Regarding Claim 9, see Bockmon at least paragraphs 26, 55-56, 58-59, 65, 72.
Regarding Claims 11-14, see Bockmon at least paragraphs 40-43.
Regarding Claim 15, Bockmon discloses a method comprising:
identifying at least one said target in a field of view as a selected target (at least paragraphs 40-43, 49-50);
sensing and tracking location of the selected target through environment (at least paragraphs 29, 33, 35, 38, 49-50);
wherein potential said selected targets are comprised of a human target and a non-human target and identifying a target type for the selected target as one of said non-human target and said human target (at least paragraph 40); means for not allowing selection of the non-human target as the selected target (paragraphs 41-42);
adjusting aim of the munition from the human transported weapon, so that the munition will hit the selected target when fired at the firing time, responsive to the determining (at least paragraphs 49-50); and
initiating firing of the munitions at a firing time (at least paragraphs 47-50).
Regarding Claim 18, see Bockmon at least paragraph 30 indicating any type of gun may be used, inherently possessing a barrel).
Regarding Claim 21, see Bockmon at least paragraphs 40-43, 47, and 59.
Regarding Claim 22, see Bockmon paragraphs 55-56, 58.
Regarding Claim 23, see Bockmon at least paragraphs 26, 59, 65, 72.
Regarding Claims 25-28, see Bockmon at least paragraphs 40-43.
Regarding Claim 29, Bockmon discloses a human transported weapon system for firing a munition, the system comprising:
means for identifying at least one target in a field of view in a target area, as a selected target (at least paragraphs 40-43, 49-50);
means for sensing and tracking location of the selected target through environment in the target area (at least paragraphs 29, 33, 35, 38, 49-50);
wherein there are potential said selected targets are comprised of a human target and a non-human target and means for identifying a target type for the selected target as one of said non-human target and said human target (at least paragraph 40); means for not allowing selection of the non-human target as the selected target (paragraphs 41-42);
means for determining where the selected target will be and is located at a firing time, responsive to the sensing and tracking (at least paragraphs 49-50);
means for adjusting aim of the munition from the human transported weapon, so that the munition will hit the selected target when fired at the firing time, responsive to the determining (at least paragraphs 49-50); and
means for initiating firing of the munitions at a firing time (at least paragraphs 47-50).
Regarding Claim 32, see Bockmon at least paragraph 30 indicating any type of gun may be used, inherently possessing a barrel).
Regarding Claim 33, see Bockmon at least paragraphs 40-43.
Regarding Claim 34, see Bockmon at least paragraphs 26, 55-56, 58-59, 65, 72.

Allowable Subject Matter
Claims 2-3, 5-6, 10, 16-17, 19-20, 24, 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641